Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2018

The Court of Appeals hereby passes the following order:

A18A1911. EDWIN WILLIAMS v. THE STATE.

      In 2016, Edwin Williams was convicted of two crimes, including felony
murder, and was sentenced to life with the possibility of parole. After the trial court
denied his motion for new trial, Williams appealed to this Court. He then filed a
motion to transfer his appeal to the Supreme Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, we hereby GRANT Williams’s motion to transfer and
TRANSFER this appeal to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/19/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.